Summary of the Interview
Discussed the attached agenda – specifically, whether the functional phrases identified in the non-final Office action invoke § 112(f) and whether the specification discloses sufficient algorithms as corresponding structures. Examiners agreed that the functional phrases do not invoke based on a “step-for” analysis. Rather, they invoke based on a processing device being a placeholder for “means.” Examiners also agreed that a processing device does constitute a known structure, however, such a structure is not considered sufficient for executing the claimed functions since special programming would be required to execute the claimed functions. 
 	Also discussed whether a user identification of a tooth (disclosed at column 7:16-30 of the ‘873 Patent) can constitute an algorithm for determining the identity of the first intraoral site by a processing device. Examiners maintained that the phrase requires the processing device to perform the identification, as opposed to a user.    
 	No agreement on the patentability of the claims was reached. Applicant’s written response to the non-final rejection is forthcoming.

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        














Conferees:

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        	
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992